Case 1:19-cv-10476-PGG-DCF Document i9 Filed 02/20/20 Page 1 of 1

Troutman Sanders LLP

B78 Tha Avenue troutman?
' sanders

troutman.com

 

Bennet J. Moskowitz
bennet.moskowitz@troutman.com

February 20, 2020
ECF

Hon. Paul G. Gardephe
Thurgood Marshall
United States Courthouse
40 Foley Square

New York, NY 10007

Re: Teresa Helm v. Darren K. Indyke and Richard D. Kahn, in their capacities as the
executors of The Estate of Jeffrey E. Epstein, 1:19-cv-10476 (PGG) (DCF)

Dear Judge Gardephe:

We represent Darren K. Indyke and Richard D. Kahn, Co-Executors of the Estate of Jeffrey E.
Epstein, in the referenced action. We write with Plaintiffs consent to respectfully request a one
business day extension of the briefing schedule for Defendants’ Motion to Dismiss Plaintiff's
Complaint, as follows:

1. Defendant’s motion is due on February 24, 2020 (currently February 21);
2. Plaintiff's opposition is due on March 9, 2020 (currently March 6); and
3. Defendant's reply, if any, is due on March 17 (currently March 16).

| requested this short extension because | was recently out of work for several days due to
illness. This is the first request for an extension of these deadlines. The requested extension
will not affect any other scheduled dates.

Respectfully submitted,

MEMO ENDORSED
s/Bennet J. Moskowitz gu catian ie aranted.
Bennet J. Moskowitz _ Application is grant
Bennet J. Moskowitz The pp
so ORDERE™: |
‘A |

 

x
Paul’ G. Gardephe, U.S.D.J.

pated: FX 22, “0 2e

 
